Citation Nr: 1444271	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to initial ratings for postoperative lumbar microdiscectomy in excess of 10 percent prior to August 3, 2010, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1989 to July 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issue of entitlement to initial ratings for postoperative lumbar microdiscectomy in excess of 10 percent prior to August 3, 2010, and in excess of 20 percent thereafter is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension has required continuous medication for control and he has a history of diastolic pressure predominantly 100 or more; .

2.  Diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more has not been present during the period of the claim.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 10 percent, but no higher, for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in June 2008, prior to the initial adjudication of the claim.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  It should be noted that the Veteran indicated he was treated by MEA Medical Clinics for hypertension; however, the RO received a response from that provider, which indicates that no records for the Veteran were found.  The Veteran has been afforded an appropriate VA examination to address the severity of his service-connected hypertension in July 2008.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim. 

II.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The Veteran's hypertension has been evaluated under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review, except as noted below.

The Veteran filed a claim for service connection for hypertension in June 2008.  The RO granted the claim, and assigned a noncompensable rating.  The Veteran has expressed disagreement with the assigned disability rating. 

The Veteran's hypertension history dates back many years.  He was initially diagnosed with hypertension during service on February 25, 1991, following a series of high blood pressure readings.  Prior to his initial diagnosis, the Veteran  reported a severe headache on February 12, 1991.  At that time, he was noted to have an initial blood pressure reading of 160/110.  He was kept for observation, and his blood pressure was recorded an additional 12 times.  The readings were as follows: 160/110; 140/108; 138/88; 130/84; 136/100; 144/104; 156/110; 140/100; 150/100; 146/98; 144/104; and 144/108.  The Veteran was then ordered to undergo serial blood pressure readings over several days from February 13 to February 25. In that time, his blood pressure was recorded 7 additional times, with readings as follows: 146/108; 132/102; 130/90; 124/90; 130/92; 144/100; and 140/105.  When diagnosed on February 25, 1991, the Veteran was placed on hydrochlorothiazide. 

The evidence pertaining to the initial rating period is deplete of any private treatment for hypertension.  The Veteran has provided treatment records from two providers during this period, which primarily relate to his service-connected lumbar spine disability.  There is only one note, from Mississippi Spine Clinic, which provides a blood pressure reading of 162/104 in August 2002.  Pursuant to the Veteran's reports, the evidence tends to show his hypertension is controlled with medication.  There is no indication in the treatment records or the Veteran's own statements that his hypertension has worsened to a point where elevated measurements of blood pressure have been shown.  

In the course of the Veteran's July 2008 VA examination, he did not report any symptoms associated with his elevated blood pressure; however, the Veteran did state he continued to take one pill every day as prescribed by his treating physician.  During examination his blood pressure was found to be 140/104, 140/102, and 140/90.  The Veteran also stated he followed a low-salt diet at that time.  The examiner diagnosed hypertension.  The examiner also indicated the Veteran did not have cardiac disease, congestive heart failure, murmur, gallop, or friction rub.  

As noted above, a 10 percent evaluation is warranted when the evidence indicates a veteran's diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or where a veteran with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  Merriam Webster dictionary defines the term "predominant" as:  1.  Having superior strength, influence, or authority; or 2.  being most frequent or common. Predominant Definition, Merriam-Webster.com, http://www.merriam-webster.com/ dictionary/predominant  (last visited Sept. 10, 2014).  In this case, the Veteran underwent 20 blood pressure readings in service prior to diagnosis and medical intervention.  Of those 20 readings, the Veteran's diastolic blood pressure was 100 or more 13 times.  Additionally, the Veteran also underwent three blood pressure readings in the course of his July 2008 VA examination, and two of those three readings revealed diastolic blood pressure over 100.  As such, the evidence clearly indicates the Veteran's predominant-most frequent or common-diastolic blood pressure readings have been 100 or more both in-service and during his VA examination. 

In view of the evidence showing the Veteran's diastolic pressure has been  predominantly 100 or more, and requires continuous medication for control, the Board finds that a compensable rating is warranted under Diagnostic Code 7101 throughout the initial-rating period.  At no time during the pendency of this claim has the evidence indicated the Veteran's diastolic pressure was predominantly 110 or more, or that his systolic pressure was predominantly 200 or more.  Therefore, a rating in excess of 10 percent is not warranted under the schedular criteria.

IV.  Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disability rating determined above.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disability, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

The Board having determined that an initial 10 percent rating, but no higher, is warranted for hypertension throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

By way of a July 2008 rating decision, the RO granted service connection for postoperative lumbar microdiscectomy, and assigned a noncompensable rating.  Subsequently, the Veteran was assigned 10 and 20 percent disability ratings in rating decisions of November 2009 and September 2010 respectively.  The Veteran has indicated disagreement with the initial disability evaluations assigned.  

In the course of his July 2008 VA examination, the Veteran reported experiencing flare-ups of back pain roughly one to two times per week, which last one to two days each time.  The Veteran stated there were no precipitating factors.  He also indicated he experienced right leg pain and numbness at that time.  The Veteran underwent another VA examination in August 2010, at which time he again endorsed flare-ups of back pain.  The Veteran indicated he required the assistance of his fiancé with his shoes and socks during flare-ups.  The Veteran's July 2008 and August 2010 examinations were performed by the same examiner.  During both examinations, the examiner indicated he was not provided the claims file for review.  On both occasions, the examiner provided an identical opinion that "additional limitation of function during a flare-up due to pain, expressed in terms of additional limitation of motion in degrees, cannot be determined without resort to speculation."  Unfortunately, the examiner did not specify why it would be specious to provide a report of limitation of motion during flare-ups on the basis of this Veteran's reports.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this regard, it should also be noted that examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Court has indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  Id.  Additionally, as noted above, the Veteran's most recent VA examination was performed in August 2010, more than four years ago.  Based on the foregoing, a new examination is warranted.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, it should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the current degree of severity of the Veteran's service-connected lumbar spine disability, and an associated neurological impairment.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of the extent of any additional limitation of motion during flare ups.

If the examiner is unable to provide any information required for rating purposes, he or she should explain why.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


